Name: Commission Regulation (EEC) No 3820/87 of 18 December 1987 amending Regulations (EEC) No 1448/87, (EEC) No 2150/87 and (EEC) No 2358/87 opening, allocating and providing for the administration of Community tariff quotas for certain products
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  fisheries;  leather and textile industries
 Date Published: nan

 19. 12. 87 Official Journal of the European Communities No L 357/39 COMMISSION REGULATION (EEC) No 3820/87 of 18 December 1987 amending Regulations (EEC) No 1448/87 , (EEC) No 2150/87 and (EEC) No 2358/87 opening, allocating and providing for the administration of Community tariff quotas for certain products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statis ­ tical nomenclature and on the Common Customs Tariff ('), and in particular Article 15 thereof, Whereas Council Regulations (EEC) No 1448/87 (2), (EEC) No 2150/87 (3) and (EEC) No 2358/87 (4) opened Community tariff quotas at zero duty for various textile and fisheries products for periods extending beyond 31 December 1987 in accordance with multilateral or bilateral Agreements concluded by the Community ; Whereas Regulation (EEC) No 2658/87 has established, with effect from 1 January 1988, the new nomenclature for goods, known as the combined nomenclature, which meets the require ­ ments of both the Common Customs Tariff and the External Trade Statistics of the Community and which replaces the present nomenclature ; whereas the validity of Regulations (EEC) No 1448/87, (EEC) No 2150/87 and (EEC) No 2358/87 which refer to the nomenclature of the Common Customs Tariff is extended beyond 1 January 1988 ; Whereas, in consequence, these Regulations should be adjusted according to the combined nomenclature ; Whereas such adjustment is purely technical without involving any change in the substance, HAS ADOPTED THIS REGULATION : Article 1 The table appearing in Article 1 ( 1 ) of Regulation (EEC) No 1448/87 is replaced by the following table : 'Serial No CN code Description Volume of tariff quota (tonnes) Rate of duty (%) 09.0005 0302 40 90 0303 50 90 ex 0304 10 99 0304 90 25 Herring, whole, headless or in pieces, fresh, chilled or frozen 34 000 0' Article 2 The table appearing in Article 1 ( 1 ) of Regulation (EEC) No 2150/87 is replaced by the following table : 0 OJ No L 256, 7. 9 . 1987, p. 1 . (2) OJ No L 138, 28 . 5. 1987, p. 1 . 0 OJ No L 202, 23. 7. 1987, p. 1 . ft OJ No L 215, 5. 8 . 1987. d . 1 . Official Journal of the European Communities 19. 12. 87No L 357/40 Volume of tariff quota'Serial No CN code Descnption 09.2001 Goods resulting from processing work as provided for in the arrangement with Switzerland on processing traffic in textiles as follows : (a) processing work on woven fabrics falling within Chapters 50 to 55 or sub ­ heading 5809 00 00 of the combined nomenclature (b) twisting or throwing, cabling and texturizing (whether or not combined with other processing work) of yarns falling within Chapters 50 to 55 or subheading 5605 00 00 of the combined nomenclature (c) processing work on products falling within the following headings or sub ­ headings of the combined nomenclature : Woven pile fabrics and chenille fabrics, other than fabrics of heading No 5802 or 5806 :  Of wool or fine animal hair »  Of cotton :   Cut corduroy   Other weft pile fabrics   Warp pile fabrics, epingle (uncut) Warp pile fabrics, cut Chenille fabrics  Of man-made fibres :   Cut corduroy   Other weft pile fabrics  - Warp pile fabrics, epingle (uncut)  - Warp pile fabrics, cut   Chenille fabrics  Of other textile materials :   Of flax  - Other 5801 5801 10 00 5801 22 00 5801 23 00 5801 24 00 5801 25 00 5801 26 00 5801 32 00 5801 33 00 5801 34 00 5801 35 00 5801 36 00 5801 90 5801 90 10 5801 90 90 5802 1 870 000 ECU of value added' 5802 11 00 5802 19 00 5802 20 00 5802 30 00 5806 5606 00 Terry towelling and similar woven terry fabrics, other than narrow fabrics of heading No 5806 ; tufted textile fabrics, other than products of heading No 5703 : Terry towelling and similar woven terry fabrics, of cotton . Unbleached   Other  Terry towelling and similar woven terry fabrics, of other textile materials  Tufted textile fabrics Narrow woven fabrics, other than goods of heading No 5807 ; narrow fabrics consisting of warp without weft assembled by means of an adhesive (bolducs) Gimped yarn, and strip and the like of heading No 5404 or 5405, gimped (other than those of heading No 5605 and gimped horsehair yarn) ; chenille yam (inclu ­ ding flock chenille yarn) ; loop wale-yarn :  Other :   Gimped yarn   Other Braids in the piece ; ornamental trimmings in the piece, without embroidery, other than knitted or crocheted ; tassels, pompons and similar articles :  Braids, in the piece  Other Tulles and other net fabrics, not including woven, knitted or crocheted fabrics ; lace in the piece, in strips or in motifs Pile fabrics, including 'long pile' fabrics and terry fabrics, knitted or crocheted Other knitted or crocheted fabrics 5606 00 91 5606 00 99 5808 5808 10 00 5808 90 00 5804 6001 6002 19. 12. 87 Official Journal of the European Communities No L 357/41 Article 3 The table appearing in Article 1 ( 1 ) Regulation (EEC) No 2358/87 is replaced by the following table : 'Serial No CN code Description Volume of tariff quota (tonnes) Rate of duty (%) 09.0616 0302 40 90 Herrings (Clupea harengus, Clupea pallasii), excluding livers and roes, originating in Sweden 20 000 0(a) (a) However, when these products are imported into Portugal the duty applicable shall be 9,4 % within the limit of the quota shares for which this Member State 1C eligible * Article 4 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1987. For the Commission COCKFIELD Vice-President